DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/13/2022 has been considered and entered.  The amendment requires the absence of phenol and aldehyde post treated dispersants which are the dispersant C of Ji (CN 1782049A) known to be prepared by post treating a succinimide dispersant with phenol in the presence of aldehyde.  Therefore, the rejections over Teshima et al. (US 2011/003723) in view of Ji (CN 1782049A) are withdrawn and all claims allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristina Sanchez on 08/12/2022.

The application has been amended as follows: 
In claim 1, line 18, between the phrases “wherein the lubricant composition” and “comprises from about 0.1 wt.% to about 20 wt.% of” please add the following 
………“
does not include any dispersant in addition to dispersants A, B and C, and
”…………………

In claim 13 line 27 after the statement “aldehyde,” please add the following
………… “
wherein the lubricant composition does not include any dispersant in addition to dispersants A, B and C
”………………

In claim 21 line 22 after the statement “aldehyde,” please add the following
………… “
wherein the lubricant composition does not include any dispersant in addition to dispersants A, B and C
”………………

In claim 22 line 23 after the statement “aldehyde,” please add the following
………… “
wherein the lubricant composition does not include any dispersant in addition to dispersants A, B and C
”………………


Allowable Subject Matter
Claims 1, 2, 4 – 6, 9, 13 – 15, 18, 21, 22, 24 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Teshima et al. (US 2011/003723) in view of Ji (CN 1782049A) teaches lubricating oil composition comprising three dispersants having molecular weights similar to the claims.  However, at least one of the dispersants is prepared by post treating the succinimide with phenol in the presence of an aldehyde to provide a phenol-coupled succinimide dispersant which the amended claims teaches away from.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771